Title: To George Washington from Anne-César, chevalier de La Luzerne, 25 October 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     Sir,
                     Philadelphia 25 Octr 1782
                  
                  I have reced the Letter your Excelly did me the honor to write me the 18 Instant with the amount of expences incurred by the Expresses which formed the communication with the Marquis de Vaudreuil the Treasurer of our Army will pay to your Quarter Mr General the 537 Dollars he has been so kind as to advance for that purpose—I beg also that you would please to send me the amount of expences incurred in procuring the intelligence from N. York and that you will accept my thanks for the trouble you have had in these details.
                  I will be exceedingly obliged to your Excellency to inform me where the 75 Reg. of Grenadiers actually is.  I have the honor to be 
                  
                     Le Chev. de la luzurne
                  
                  
                     Translation, DLC:GW.
                  
               